Citation Nr: 0125456	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  93-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected 
gastrointestinal disorder.

2.  Entitlement to service connection for a tender scar as 
secondary to the service-connected gastrointestinal disorder.

3.  Entitlement to service connection for ventral and 
esophageal hernias as secondary to the service-connected 
gastrointestinal disorder.

4.  Entitlement to service connection for hemorrhoids as 
secondary to the service-connected gastrointestinal disorder.

5.  Entitlement to an increased evaluation for the service-
connected status post subtotal gastrectomy for peptic ulcer, 
currently evaluated as 40 percent disabling.

6.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February to November 
1946.

This appeal arose from a March 1990 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA), Regional Office (RO), which had found 
no new and material evidence to reopen a claim of entitlement 
to service connection for a psychiatric disorder and which 
had denied an increased evaluation for a stomach disorder.  
In September 1990, the veteran testified at a personal 
hearing at the RO; in November 1991, the hearing officer 
issued a decision which confirmed and continued the RO's 
March 1990 decision.  In November 1990, the RO denied 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  In January 1993, the RO again denied 
entitlement to an increased evaluation for the service-
connected stomach disorder.

On June 30, 1995, the Board of Veterans' Appeals (Board) 
issued a decision which reopened the veteran's claim for 
entitlement to service connection for a psychiatric disorder.  
The case was then remanded to the RO for additional 
evidentiary development.  In a February 2001 supplemental 
statement of the case, the veteran was informed of the 
continued denial of his claims.

Claims for service connection for a tender scar, ventral and 
esophageal hernias and hemorrhoids, as secondary to the 
service-connected gastrointestinal disorder, were denied by 
the RO in a February 2001 supplemental statement of the case.

In June 2001, the Board received copies of VA treatment 
notes, dated through January 2001.  On the veteran's behalf, 
his representative waived RO consideration of this evidence.

The issues of entitlement to service connection for an 
esophageal hernia and a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder, diagnosed as anxiety, 
is etiologically related to the service-connected 
gastrointestinal disorder.

2.  The veteran suffers from a tender abdominal surgical scar 
that is related to the service-connected gastrointestinal 
disorder.

3.  The veteran does not suffer from a ventral hernia which 
is etiologically related to the service-connected 
gastrointestinal disorder.

4.  The veteran's hemorrhoids are not etiologically related 
to the service-connected gastrointestinal disorder.

5.  The veteran's service-connected status post subtotal 
gastrectomy for peptic ulcer is manifested by postprandial 
epigastric pain, complaints of dizziness and cold diaphoresis 
after meals, markedly increased peristalsis, nausea, diarrhea 
and weight loss with no evidence of hematemesis, melena or 
anemia.


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorder, diagnosed as anxiety, 
is proximately due to or the result of his service-connected 
gastrointestinal disorder.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.310(a) (2000).

2.  The veteran's abdominal surgical scar is proximately due 
to or the result of the service-connected gastrointestinal 
disorder.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.310(a) 
(2000).

3.  The veteran does not suffer from a ventral hernia which 
is proximately due to or the result of the service-connected 
gastrointestinal disorder.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.310(a) (2000).

4.  The veteran's hemorrhoids are not proximately due to or 
the result of the service-connected gastrointestinal 
disorder.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.310(a) 
(2000).

5.  The criteria for an increased evaluation to 60 percent 
for the veteran's service-connected status post subtotal 
gastrectomy for peptic ulcer have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 7308 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  VA has issued 
regulations implementing the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that with 
respect to the issues decided herein, there has been 
substantial compliance with the notice/assistance provisions 
of the new legislation.  The record includes VA examination 
reports, all of which the Board finds to be adequate for 
rating purposes, as well as private and VA outpatient 
treatment records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits noted above.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and letters have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

I.  Service connection claims

FACTS

Psychiatric disorder

A review of the veteran's service medical records are 
completely negative for complaints of or treatment for an 
anxiety disorder. 

The veteran's private treatment records from February and 
September 1970, January 1973 and VA treatment records 
developed between June and October 1971 showed diagnoses of 
an anxiety reaction.  A private psychiatric evaluation was 
conducted in April 1979.  He stated that he had begun to feel 
nervous in the Army.  After his stomach surgery, the symptoms 
became worse.  The mental status examination noted that he 
appeared to be touchy and upset.  There was no evidence of 
thought blocking or flights of ideas.  He was very concerned 
about his emotional and physical condition.  He showed marked 
lability to frustration.  He was alert and oriented and there 
was no evidence of any hallucinations.  His affect was 
shallow and he was very nervous and moderately depressed.  
Anxiety was diagnosed.  At that time, the examiner stated 
that the veteran's gastric condition was secondary to the 
psychiatric condition.

The veteran was afforded a VA examination in May 1979.  He 
was very tense and anxious and was wringing his hands during 
the interview.   He was in good contact and was alert.  He 
spoke in a whining soft voice, but he was relevant and 
coherent.  There was no indication of a thought disorder.  He 
described feeling helpless and hopeless and he had many 
somatic complaints.  He was depressed, sullen and despondent.  
The diagnosis was anxiety reaction with depression secondary 
to life-long gastrointestinal disturbance.

Another VA examination of the veteran was performed in March 
1984.  He indicated that he had been very nervous ever since 
his 1948 stomach surgery.  The mental status examination 
noted that he had mild hand tremors.  He was alert but 
preoccupied; he was also resentful towards the service.  His 
speech was spontaneous and he was very talkative.  There was 
no evidence of flights of ideas or thought blocking.  His 
affect was anxious and complaining.  His thought content was 
focused on his multiple somatic complaints.  He also reported 
having insomnia, nightmares, restlessness and extreme 
anxiety.  The diagnosis was generalized anxiety disorder.

A VA examination was conducted in June 1988.  Again, he 
reported that his stomach troubles had begun in service.  He 
complained that he felt irritable, apprehensive and fearful.  
The mental status examination found that he was tremulous, 
cooperative and had good eye contact.  His speech was 
spontaneous, but pressured.  His thoughts were coherent but 
circumstantial.  He appeared to be preoccupied with his 
stomach and nervous complaints.  There were no perceptual 
disturbances and he was oriented in three spheres.  It was 
commented that he was suffering from anxiety related to his 
peptic ulcer disease.

The veteran then submitted numerous private records.  His 
physician provided correspondence in March 1979 which 
referred to his treatment of the veteran from 1949 to 1954; 
it was noted that his nervousness had been attributed to his 
stomach disorder.  An examination performed in December 1979 
contained the opinion that the veteran's anxiety had been 
precipitated by his gastrointestinal problems.  

The veteran was examined by VA in December 1996.  He reported 
that he had been nervous ever since service.  He was noted to 
be very verborrheic and spontaneous.  There was no indication 
of delusions or perceptual disorders.  The examiner also did 
not note any depression.  A field survey was conducted as 
part of this examination.  His wife stated that he was ill-
humored, upset, quite hostile and easily angered.  His sister 
also referred to his ill-humor and commented that he was 
withdrawn and had a bad attitude.  No specific psychiatric 
disorder was diagnosed; he was noted to display somatization 
disorder features.

In March 2000, the veteran's private physician noted that the 
veteran had begun to experience anxiety, restlessness and 
irritability about two years following his inservice stomach 
surgery.  It was then stated that "[t]he mental condition of 
the patient is related and secondary to his gastrointestinal 
problem."  The diagnosis was anxiety disorder due to medical 
condition.

Another VA examination of the veteran was performed in August 
2000.  The mental status examination noted that he was alert 
and oriented in three spheres.  His mood was depressed and 
his affect was blunted.  He displayed good attention and fair 
concentration.  His speech was clear and coherent and there 
was no evidence of hallucinations or suicidal or homicidal 
ideations.  He had good impulse control.  The diagnosis was 
mild anxiety disorder, which was assigned a Global Assessment 
of Functioning (GAF) Score of 60.  The examiner commented 
that all of the veteran's medical conditions played a role in 
his episodes of anxiety and insomnia.


Abdominal scar

The evidence of record indicated that the veteran had 
undergone a partial gastrectomy for his service-connected 
peptic ulcer disease in 1948.  Since that time he has had a 
scar over the abdomen.

The veteran was afforded a VA examination in August 2000.  He 
complained of a stabbing pain over the abdominal scar in cold 
and rainy weather.  The abdominal surgical scar measured 16 
inches by 0.1 inch.  This scar was noted to be well healed 
and tender.  There was no adherence or ulceration.  The scar 
was not elevated or depressed, nor was there any tissue loss 
or keloid formation.  The diagnosis was residuals of an 
abdominal scar.


Ventral hernia

A review of the veteran's service medical records reflects 
that they contain no complaints of or treatment for a ventral 
hernia.  He underwent a left inguinal herniorrhaphy in 
September 1992.  It was specifically noted that there was no 
evidence of a ventral hernia on current examination.

The veteran was examined in August 2000 in order to ascertain 
whether a ventral hernia was present and whether it was 
related to his service-connected gastrointestinal disorder.  
His chief complaints were of pyrosis, epigastric pain, 
reflux, and nausea with occasional vomiting.  There was no 
evidence of hematemesis or melena.  


Hemorrhoids

A review of the veteran's service medical records reflects 
that they contain no reference to any complaints of or 
treatment for hemorrhoids.  A VA examination performed in 
March 1984 found hemorrhoids.

The veteran was afforded a VA examination in August 2000.  He 
was noted to have adequate sphincter control, with no history 
of fecal leakage or involuntary bowel movements.  He 
complained of frequently bleeding hemorrhoids, although he 
could not describe the frequency.  No fissures were present 
and there was no evidence of anemia.  External hemorrhoids 
were present, although there was no objective indication of 
bleeding.  The examiner opined that the veteran's hemorrhoids 
were not due to or the result of his service-connected 
gastrointestinal disorder.


ANALYSIS

Service connection may be granted for disabilities which are 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).

After a careful review of the evidence of record, it is found 
that service connection for a psychiatric disorder, diagnosed 
as anxiety, as secondary to the service-connected 
gastrointestinal disorder, is warranted.  The record contains 
VA and private medical opinions that such a relationship 
exists  (see the May 1979 and June 1988 VA examinations and 
the March and December 1979 statements from private 
physicians).  A private physician noted in March 2000 that 
the veteran's anxiety was related to his stomach problems and 
a VA examination conducted in August 2000 did not refute this 
opinion.  In fact, it was noted that his medical condition, 
which included his gastrointestinal disorder, played a role 
in the development of his mild anxiety disorder.  Therefore, 
it is found that, after weighing all the evidence, and after 
resolving any doubt in the veteran's favor, entitlement to 
service connection for anxiety reaction is justified.

It is also found that the veteran is entitled to a separate 
disability evaluation for his tender abdominal scar, which 
resulted from the surgery needed to treat his service-
connected gastrointestinal disorder.  The VA examination of 
August 2000 clearly noted the presence of a tender scar over 
the abdomen.  A separate evaluation for this disorder would 
not violate the principle against pyramiding.  See 38 C.F.R. 
§ 4.14 (2000) (which states that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided).  A disability can be assigned a 
separate disability evaluation under different diagnostic 
codes, providing that the symptomatology so rated is not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  It is found that there is no duplication in 
rating the abdominal scar separately from the underlying 
gastrointestinal disorder.

After a review of the record, however, it is found that 
entitlement to service connection for a ventral hernia and 
hemorrhoids has not been established.  The August 2000 VA 
examination clearly noted that a ventral hernia was not 
present.  Therefore, service connection cannot be granted for 
a disability that does not exist.  In regard to the 
hemorrhoids, the VA examination conducted in August 2000, 
while diagnosing external hemorrhoids, opined that these were 
not in any way related to the service-connected 
gastrointestinal disorder.  No medical evidence has been 
submitted which opines that such a cause and effect 
relationship exists.

In conclusion, it is found that the evidence supports a 
finding of entitlement to service connection for an anxiety 
reaction and a separate rating for an abdominal scar.  
However, the preponderance of the evidence is against a 
finding of entitlement to secondary service connection for a 
ventral hernia and hemorrhoids.


II.  An increased evaluation for the 
service-connected gastrointestinal 
disorder

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The pertinent evidence of record includes VA outpatient 
treatment records developed between December 1988 and August 
1990.  An impression of bile gastritis with reflux was noted 
in these records.  In June 1989, the veteran complained of 
stomach bloating, dizziness, gas and diarrhea.  His weight 
was noted to be 136 pounds.  In October 1989, he was doing 
fairly well with complaints of episodic bloating.  In April 
1990, there was no evidence of rectal bleeding, hematemesis 
or melena.

During a September 1990 hearing, the veteran indicated that 
he had daily dizziness and diarrhea whenever he ate something 
not on his diet.  He stated that he had to eat every two 
hours and that his weight was down to 126 pounds.

A March 2000 private medical certificate reflects that the 
veteran had a history of severe gastritis and 
gastroesophageal reflux disease (GERD).  He described himself 
as experiencing heartburn, diarrhea and nausea.  

A VA examination of the veteran was conducted in August 2000.  
There was no present hematemesis or melena.  He complained of 
dizziness and cold diaphoresis after meals, as well as 
occasional diarrhea (about three to four times per month).  
He reported having postprandial epigastric pain associated 
with excessive burping and reflux.  His symptoms were worse 
at night.  He was noted to be 5'4" tall and weigh 118 
pounds.  The abdomen showed markedly increased peristalsis, 
but was soft and depressible, with no masses or organomegaly.  
The veteran indicated that he had lost 4 pounds over the past 
month.  There were no signs of anemia.  The diagnoses were 
peptic ulcer disease; status post partial gastrectomy with 
gastrojejunostomy; and mild dumping syndrome.

According to the applicable criteria, a 40 percent disability 
evaluation is warranted when there is moderate 
postgastrectomy syndrome, with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation requires the presence of severe 
postgastrectomy syndrome, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia.  
38 C.F.R. Part 4, Code 7308 (2000).

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the service-
connected gastrointestinal disorder has been established.  
The evidence does show that the veteran experiences 
dizziness, cold diaphoresis and epigastric pain after meals, 
as well as nausea, occasional diarrhea and weight loss.  
While there is no evidence of malnutrition or anemia, it is 
found that the higher evaluation will be assigned to the 
veteran's gastrointestinal disorder since the disability 
picture more nearly approximates the criteria required for 
the 60 percent evaluation.  

Therefore, it is concluded that the evidence supports a 
finding of entitlement to a 60 percent disability evaluation 
for the service-connected gastrointestinal disorder.


ORDER

Secondary service connection for anxiety disorder is granted.

Secondary service connection for an abdominal surgical scar 
is granted.

Secondary service connection for a ventral hernia is denied.

Secondary service connection for hemorrhoids is denied.

An evaluation of 60 percent for the service-connected status 
post subtotal gastrectomy for peptic ulcer is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has claimed secondary service connection for an 
esophageal hernia.  On VA examination in August 2000, the 
examiner diagnosed hiatal hernia with gastroesophageal 
reflux.  The examiner noted that gastroesophageal reflux 
could be related but not entirely due to service-connected 
gastrointestinal disability due to alteration of upper 
gastrointestinal tract anatomy secondary to surgery.  The 
Board is of the opinion that a more detailed and precise 
opinion is needed relative to the medical probability that 
esophageal hernia (hiatal hernia) is causally related, in 
whole or in part, to the service-connected gastrointestinal 
disability.

The veteran has requested that he be awarded a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  The above decision has 
granted service connection for anxiety reaction and has 
granted separate service connection for an abdominal scar.  
These now service-connected disorders must be assigned 
disability ratings prior to a final determination of 
entitlement to individual unemployability.  Moreover, the 
above decision also awarded a 60 percent disability 
evaluation for the service-connected gastrointestinal 
disorder.  Clearly, the claim for individual unemployability 
must be readjudicated in light of this evaluation; it must 
also take into consideration the evaluations assigned to the 
anxiety and abdominal scar and the pending claim for service 
connection for esophageal hernia (hiatal hernia).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for an 
appropriate VA examination in order to 
determine the etiology and severity of any 
esophageal hernia (hiatal hernia).  The 
claims folder should be made available to 
the examiner for use in the study of the 
veteran's case.  All indicated studies 
should be conducted.  The examiner should 
provide an opinion as to the medical 
probability that any esophageal hernia 
(hiatal hernia) found is causally related, 
in whole or in part, to the service-
connected status post subtotal gastrectomy 
for peptic ulcer.  The examiner should 
reconcile his or her opinion, to the 
extent possible, with that of the August 
2, 2000, VA examiner.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should review the evidence of 
record and assign appropriate disability 
evaluations to the service-connected 
anxiety reaction and abdominal scar.

4.  Once the above evaluations have been 
assigned, the RO must then readjudicate 
the claims for entitlement to secondary 
service connection for an esophageal 
hernia and individual unemployability due 
to service-connected disabilities.

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



